Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on March 16, 2021 in response to the Office Action of January 19, 2021 is acknowledged and has been entered. 
The rejections to claims 1, 4-5, 8, and 10-15 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16 and 17 directed to the invention non-elected without traverse.  Accordingly, claims 16 and 17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Darrin Blaine (Reg. No. 40,636) on March 18, 2021. Applicant’s approval was obtained on March 22, 2021. 

Amendments to the claims:
Claim 1 is amended to clarify the scope to the claimed invention.
Claim 8 is now cancelled.
Claim 14 is amended to correct a typographical error.
Claims 16 and 17 that were previously withdrawn are now cancelled.

Claim 1, the last line: 
The phrase “the at least one ultrasound tracking signal” is amended to --the at least one ultrasound tracking signal received at the at least one ultrasound transducer--. The phrase “received at the at least one ultrasound transducer” is inserted to the end of the sentence.

	Claim 14, line 15: 
	The phrase “a tool tracker operatively connected to at least the pluratliy of ultrasound transducers” is amendment to --a tool tracker operatively connected to the pluratliy of ultrasound transducers--. The phrase “at least” is deleted.

Allowable Subject Matter
Claims 1, 4-5, 10-15 and 18-23 are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claim 1 in regard to the features of “monotonically modulate the at least one aspect of the graphical icon as a function of at least one of an amplitude and a signal-to-noise ratio of the at least one ultrasound tracking signal received at the at least one ultrasound transducer, the graphical icon being responsive to the distance of the interventional tool relative to the acoustic image plane”, combination with the other claimed elements, are not taught or disclosed in the prior art. 
The limitations recited in claim 14 in regard to the features of “said tool tracker is configured to determine the distance of the interventional tool relative to the acoustic image plane as a function of a maximum received amplitude across beams from the ultrasound probe received at the at least one further ultrasound transducer", combination with the other claimed elements, are not taught or disclosed in the prior art.
Dependent claims 4-5, 10-13, 15 and 18-23 are allowed at least by virtue of their respective dependency upon an allowable claim.
	
The prior arts relevant to the claimed invention are cited below:
Ma et al., US 2011/0245659 A1. Ma was cited previously to reject claims 1 and 14. As noted in the Interview Summary dated February 22, 2021 and as asserted in Applicant’s response dated March 16, 2021 (p. 11), the previously cited reference Ma (US 2011/0245659 A1) discloses that the second transducer is on an interventional tool. However, the transducer is not at the tip of the 
Vignon et al., WO 2011/138698 A1. Vignon was cited previously to reject claims 1 and 14. Vignon discloses an imaging array and an insertable interventional tool, with reflectors or transducers at the tip of the interventional tool. The ultrasound signals are transmitted from the imaging array elements and reflected from the reflector back to the imaging array elements for tracking the distance between the imaging array and the reflector, i.e., the interventional tool based on the round-trip travel time of the ultrasound signal received that the imaging array.  
Courtney et al., IS 2016/0045184 A1. Courtney discloses a primary imaging probe for transmitting A-scan signal vector to a beacon transducer at the tip of a secondary device (FIG.1). Courtney discloses in [0231] that a different narrowband signal at a Time of Flight that is equivalent to the relative two-way distance between the primary transducer stack and each of the active beacons 
Grunwald et al., US 2009/0118612 A1. Grunwald discloses an endovascular device guiding system that comprises an external ultrasound imaging device, a guide for guiding the endovascular device for insertion. The sound wave emitted from endovascular device is detected with the sound sensitive elements and the distance is estimated between the sound emitting element and the sound sensitive element. 

However, none of the above references teaches the allowable subject matter of claim 1: at least one aspect of the graphical icon is monotonically modulated as a function of at least one of an amplitude and a signal-to-noise ratio of the at least one ultrasound tracking signal received at the at least one ultrasound transducer, the graphical icon being responsive to the distance of the interventional tool relative to the acoustic image plane. 
In specific, the graphical icon of Ma does not represent a distance of the interventional tool relative to the acoustic image plane, and is modulated as a function of an insertion depth of interventional tool. Though the insertion depth is determined based on the distance between the two devices that is calculated based on the ultrasound tracking signals, Ma does not each that such a distance is a function of an amplitude or a SNR of the ultrasound tracking signals. 
Further, none of the above cited references teaches the allowable subject matter of claim 14: the distance determined is a distance of the interventional tool relative to 
The distances that Ma, Vignon, Courtney and Grunwald track refer to the distance between the two devices. These distances are determined based on the travel time of an ultrasound signal, i.e., time of flight. None of them is determined based on a maximum amplitude across beams from the imaging array and received at the interventional tool.

Ma, Vignon and Courtney have been cited in the Notice of References Cited PTO-892 dated May 17, 2019 or February 22, 2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793